Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: None of the prior art discloses or suggests inter alia an electrical connector, configured to be electrically connected to a mating member, the electrical connector comprising: two terminal groups, provided to be adjacent in a front-rear direction, wherein one of the two terminal groups located in front thereof is defined as a front terminal group, the other of the two terminal groups located behind is defined as a rear terminal group, each of the two terminal groups comprises a ground terminal and a signal terminal, the ground terminal is provided with a first base portion and a first elastic arm formed by extending from the first base portion, the first elastic arm comprises two extending arms and a through slot formed between the two extending arms, the signal terminal is provided with a second base portion and a second elastic arm formed by extending from the second base portion, and the first elastic arm and the second elastic arm are configured to be electrically connected to the mating member; wherein in a same terminal group of the two terminal groups, the signal terminal is located in front of the first base portion, and the second elastic arm runs through the through slot; wherein the mating member presses on the first elastic arm, and the first elastic arm of the ground terminal of the rear terminal group abuts the ground terminal of the front terminal group to form an electrical connection therebetween. The closest prior art is to CN206461179. However, CN206461179 lacks to show or disclose at least the above claimed limitation of wherein in a same terminal group of the two terminal groups, the signal terminal is located in front of the first base portion, and the second elastic arm runs through the through slot; wherein the mating member presses on the first elastic arm, and the first elastic arm of the ground terminal of the rear terminal group abuts the ground terminal of the front terminal group to form an electrical connection therebetween.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHIEM M NGUYEN whose telephone number is (571)272-2096. The examiner can normally be reached Mon - Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah A. Riyami can be reached on (571)-270-3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
						/KHIEM M NGUYEN/                                                                                   Primary Examiner, Art Unit 2831